DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5-8, 16-18, 20-42 and 45 are pending in the application.  Claims 33-39 are withdrawn from consideration. Claims 1, 2, 5-8, 16-18, 20-32, 40-42 and 45 are currently under examination. 
This office action is in response to the amendment filed on 12/15/2021.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 5-7, 16, 17, 20-32, 40-42 and 45 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Doranz et al (US 20050123563).  This rejection has been rewritten to address the amendment.  

Doranz et al. disclose a nucleic acid construct comprising a nucleic acid sequence encoding a secretion-inducing protein, gag, and one or more membrane protein, which meets the limitation of affinity domain, and wherein the affinity domain binds many different types of ligand; wherein the constructs further comprises a linker comprising at least 5, 10 residues (see paragraph [0069], [0078], [0183], [0195]). Doranz et al. disclose that the membrane protein includes receptors and transporters of carbohydrates or amino acids, ion channels (see paragraph [0183]), which meets the limitation of affinity domain that binds carbohydrates. It is thus inherent that the affinity domain when expressed in a cell to have cellular content such as carbohydrates bound to the affinity domain.  The wherein and whereby clause does not limit claim 1 to a particular structure.  Claims 5-7 further recites the secretion inducing protein is lentiviral Gag protein. As such, the fusion construct disclosed by Doranz et al., which comprises lentiviral Gag protein, meets all limitation of claim 1.  The disclosure thus anticipates the nucleic acid construct of claims 1, 5-7.
Doranz et al. disclose that the lipoparticle of the invention may be used to screen ligand receptor interaction, wherein the ligand may be a nucleic acid molecule, DNA, RNA, double stranded RNA (see paragraph [0371] and [0376]), which suggests the construct would encode affinity domain that binds such nucleic acid molecule, and meets the limitation of claim 1, 20, 41 .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doranz et al., in view of Canton et al. (Nature Reviews 2013, vol.13, pages 621-634).  This rejection is rewritten to address the amendment.
The teaching of Doranz et al. has been discussed above.  Doranz et al. further teach mapping the network of which proteins bind to which receptors is a critical step in defining optimal targets of the proteome, and mapping proteomic interactions and ligand fishing can be an application for lipoparticles.

Canton et al. teach scavenger receptors are involved in wide range of cellular activity including pathogen clearance, lipid transport, the transport of cargo within the cell and even functioning as taste receptors (see page 621, 1st col., 2nd paragraph). Canton et al. teach scavenger receptors such as CD36 is involved in disorders such as atherosclerosis, type 2 diabetes and Alzheimer’s disease (see page 630-631).  Canton suggests the complex and dynamic interaction of scavenger receptor warrants further investigation to better understand their diverse function and design therapeutic interventions to diseases that involve such receptor (see page 631, 2nd col., last paragraph).  
It would have been obvious to an ordinary skilled in the art that the lipoparticle, taught by Doranz et al. may be used to identify binding partners or ligands to a receptor as demonstrated in Doranz et al. using GCPR receptors.  The ordinary skilled in the art would recognize that said lipoparticle may also be used to identify lipid ligands to scavenger receptors because the method taught by Doranz et al. may be modified to use other types of receptors. The ordinary skilled in the art would be motivated to identify binding partners or ligands of scavenger receptors because their importance in regulating a wide range of cellular activities and potential involvement in diseases such as type 2 diabetes.  The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to including a scavenger receptor coding sequence into the construct that encodes the secretion inducing protein as claimed following combined teaching from Doranz et al. and Canton et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Response to Arguments
In response to the 102 rejection, Applicant argues that Doranz fails to teach a nucleic acid construct having characteristic as claimed in amended claim 1. 
This argument is not persuasive because the characteristic recited in the claim 1 is directed to what the fusion protein can do, wherein the configuration of said fusion protein is not tied to any structure of the nucleic acid construct itself.  As discussed in the above rejection, the claimed construct simply read on a construct comprising a nucleic acid sequence encoding a secretion-inducing protein fused to an affinity domain, and a linker.  All of which was disclosed in Doranz et al. Therefore, for reason discussed in previous office action and set forth above, this rejection is still deemed proper and maintained.
In response 103 rejection, Applicant argues that Doranz and Canton fails to teach the amended limitation as recited in claim 1. Applicant argues that such features are not intended use, but description of underlying configuration of the nucleic acid construct encoding said product.
This argument is not persuasive because the configuration is directed to the protein encoded by the nucleic acid construct (not the configuration of the nucleic acid construct itself), and said configuration is not tied to any structure of the nucleic acid construct. Since the combined prior art disclosed every limitation of the nucleic acid construct, it meets every limitation of the claim.  
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636